Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

1.   The claims are drawn to patentably distinct inventions improperly claimed within a single claim.  Restriction is required under 35 U.S.C. 121 and 372.

2.  Claims 1 and 12 recite an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a single structural similarity and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

Regarding the Markush grouping of the claims, the products recited therein are patentably distinct because of both structure and function, e.g., a protein and an expression vector, are not structurally nor functionally related.  They do not properly comprise a Markush grouping of alternatives.

3.   The claims are drawn to patentably distinct inventions improperly claimed as species:

Applicant is required to: 
A) elect either the protein or the expression vector, and
B) identify all claims encompassing the elected embodiment, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

4.   The claims are drawn to patentably distinct species.  Restriction is required under 35 U.S.C. 121 and 372.

5.   Applicant is required to: 
A) elect a specific immune disease associated with activation of STAT3, and
B) identify all claims encompassing the elected embodiment, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

6.   Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, as set forth above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently all claims are generic.  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

7.   Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

8.   The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
9.   Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 5/05/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644